Citation Nr: 1122774	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1980 and from October 1980 to October 1994.  He died in February 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A note in the file reveals that the appellant failed to appear for a Board hearing scheduled for April 2011 in Washington, D.C. .

An August 2009 RO decision denied the appellant's claim of entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318.  The appellant has not expressed disagreement with the August 2009 RO decision.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died on February [redacted], 2009, of pancreatic cancer; the death certificate noted that the interval between the onset of pancreatic cancer and the Veteran's death was "weeks."

2.  At the time of the Veteran's death, service connection was in effect for 1) sleep apnea, rated 50 percent disabling; 2) chronic prostatitis, rated 40 percent disabling; 3) psoriasis, rated 30 percent disabling; 4) psoriatic arthritis of the hands, rated 20 percent disabling; 5) chronic recurrent low back pain, rated 20 percent disabling; 6) left thumb flexor tendon injury, rated 10 percent disabling; 7) left knee patellofemoral stress syndrome, rated 10 percent disabling; 8) right knee patellofemoral stress syndrome, rated 10 percent disabling; 9) bilateral ocular hypertension, rated 10 percent disabling; 10) ethylenediamine sensitivity with history of resultant dermatitis, rated 10 percent disabling; 11) chronic ischial tuberosity bursitis, left hip, rated 10 percent disabling; 12) left septal deviation, rated noncompensably disabling; 13) hemorrhoids, rated noncompensably disabling; and 14) right inguinal hernia, rated noncompensably disabling.  The Veteran's combined service-connected disability rating at the time of death was 90 percent, from February 6, 1999.  At the time of the Veteran's death, he was in receipt of a total (100 percent) rating for compensation purposes based on individual unemployability, from May 4, 1999, due to the aforementioned service-connected disabilities.

3.  Pancreatic cancer was not manifested during the Veteran's service or in the first postservice year, and there is no competent clinical, or competent and credible lay, evidence of record relating the Veteran's death to service or service-connected disabilities.

4.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record, that the Veteran's death is related to service or service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2009 the appellant was informed of the evidence and information necessary to substantiate the claim for service connection for the cause of the Veteran's death claim, the information required of her to enable VA to obtain evidence in support of her claim, the assistance that VA would provide to obtain evidence and information in support of her claim, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.  In the March 2009 letter the appellant received notice regarding the assignment of an effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In specific consideration of the claim of service connection for the cause of the Veteran's death, the Board notes that the March 2009 VCAA letter did include a statement of the conditions for which the Veteran was service connected at the time of his death, as required by Hupp v. Nicholson, 21 Vet. App. 342, 352-3 (2007).  VCAA notice was given prior to the initial AOJ adjudication denying the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are private and VA treatment records, including VA records prior to his discharge to home hospice care in January 2009.  The Board has considered whether the Veteran's claims file should be forwarded to a VA physician for an opinion as to whether it is at least as likely as not that the Veteran's service or a service-connected disability contributed substantially or materially to the Veteran's death.  The Board finds, however, that such an examination is not necessary to decide this claim.  As the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to pancreatic cancer, the Board finds that forwarding the Veteran's claims file to a clinician for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's pancreatic cancer and his military service is not appropriate in this case.  While the Veteran was assessed (October-November 1978 service treatment discharge record) with stress and steroid induced diabetes during service, the Board observes that an October 2002 VA examiner noted that there was "no relationship to the current diabetes which was diagnosed in 2001 and the steroid induced diabetes that [the Veteran] had in the service."  Further, the Board notes that no health professional has linked the Veteran's death to diabetes.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty in active service, or for aggravation in line of duty in active service of a preexisting injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence will be presumed for certain chronic diseases if they become manifest to a compensable degree within a year after the veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's death certificate reflects that he died on February [redacted], 2009, of pancreatic cancer; the death certificate noted that the interval between the onset of pancreatic cancer and the Veteran's death was "weeks."  At the time of the Veteran's death, service connection was in effect for 1) sleep apnea, rated 50 percent disabling; 2) chronic prostatitis, rated 40 percent disabling; 3) psoriasis, rated 30 percent disabling; 4) psoriatic arthritis of the hands, rated 20 percent disabling; 5) chronic recurrent low back pain, rated 20 percent disabling; 6) left thumb flexor tendon injury, rated 10 percent disabling; 7) left knee patellofemoral stress syndrome, rated 10 percent disabling; 8) right knee patellofemoral stress syndrome, rated 10 percent disabling; 9) bilateral ocular hypertension, rated 10 percent disabling; 10) ethylenediamine sensitivity with history of resultant dermatitis, rated 10 percent disabling; 11) chronic ischial tuberosity bursitis, left hip, rated 10 percent disabling; 12) left septal deviation, rated noncompensably disabling; 13) hemorrhoids, rated noncompensably disabling; and 14) right inguinal hernia, rated noncompensably disabling.  The Veteran's combined service-connected disability rating at the time of death was 90 percent, from February 6, 1999.  At the time of the Veteran's death, he was in receipt of a total (100 percent) rating for compensation purposes based on individual unemployability, from May 4, 1999, due to the aforementioned service-connected disabilities.

The Veteran's surviving spouse essentially asserts that the Veteran's death is related to his service.

The Board observes that the Veteran's service treatment records, including the October 1993 service retirement examination, contain no complaints, treatment for, or findings of pancreatic cancer or any type of cancer.  The Board also notes that the Veteran's pancreatic cancer did not have its onset until many years following the Veteran's separation from service.  The physician who completed the Veteran's death certificate noted that the Veteran's fatal pancreatic cancer had only preceded the Veteran's death by weeks.  Most significantly, there is no healthcare professional suggesting that the Veteran's death is related to his service or any of his service-connected disabilities.

While the Board acknowledges the appellant's belief in a causal connection between the Veteran's death and his service-connected disability, she is not competent to offer an opinion regarding medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In sum, there is no competent clinical, or competent and credible lay, evidence of record, which establishes a link between the Veteran's death and his service or service-connected disabilities.

The "benefit of the doubt" rule does not apply because the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


